                                                                                  p              L    i
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                         r     NAR 1 9 2019
                                  Richmond Division

                                                                                    ULtMK, U.S. DISTRICT COURT
LESTER R. ROBINSON,                                                                       RICHMOND. VA


       Plaintiff,
V.                                                                     Civil Action No. 3:18CV434

SGT. WHITEHEAD, et al..

       Defendants.

                                  MEMORANDUM OPINION


       Lester R. Robinson, a Virginia inmate proceeding pro se and informa pauperis, filed this

42 U.S.C. § 1983 action.' The action proceeds on Robinson's Second Particularized Complaint

("Complaint," ECF No. 12) against Defendants Sgt. Whitehead, Officer Tirinado, and Lt. Ward.^
The matter is before the Court for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A. For

the reasons set forth, the action will be DISMISSED for failure to state a claim except for the

excessive force claim against Defendants Whitehead and Tirinado.




       ' Thestatute provides, in pertinent part:

               Every person who, under color of any statute ... of any State ... subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law....


42 U.S.C. § 1983.

       ^ The Court corrects the spelling, punctuation, and capitalization in the quotations from
Robinson's Complaint. It appears from Robinson's submissions that "Lgt Ward" is a lieutenant,
and the Court changes the spelling to "Lt. Ward."
